Citation Nr: 1202865	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an acquired psychiatric disability, claimed as entitlement to service connection for anxiety disorder and posttraumatic stress disorder (PTSD).   

REPRESENTATION

Appellant represented by:	New Mexico Veterans' Service Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but in July 2011, he withdrew his request.

As an initial matter, the Board notes that the Veteran has claimed entitlement to service connection for both PTSD and an anxiety disorder and has at different times been diagnosed with a number of acquired psychiatric disabilities, including panic disorder, agoraphobia, depression, alcohol abuse, and anxiety disorder.  

Importantly, the Board notes that a veteran generally is not competent to diagnose his mental condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Consequently, a claim that identifies a particular diagnosis (in this case PTSD and anxiety disorder) cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the veteran's description of the claim; the symptoms the veteran describes; and the information the veteran submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the Board has characterized the Veteran's claim broadly as a claim for any acquired psychiatric disability.  


FINDING OF FACT

The Veteran suffers from an acquired psychiatric disability that had onset in service or was caused or aggravated by the Veteran's active military service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(2011).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)). 

In his many statements to VA, the Veteran reports onset of anxiety in service that has persisted to this day, with panic attacks and agoraphobia.  The Veteran attributes his psychiatric problems to two main causes:  First, the Veteran has reported that at his first posting following graduation from basic training, he observed a group of service members using drugs, which he reported to his superiors.  The Veteran asserts that word of his actions got out and he was harassed.  He was transferred to another station, but according to the Veteran, the harassment continued.  He reports that the stress of this harassment triggered the onset of his anxiety.  

The Veteran has also asserted that the nature of his duties as crewman on a Coast Guard search and rescue vessel were stressful and exposed him to traumatic events such as deaths from either accidents or foul play.  According to the Veteran, the stress of his duties further exacerbated his anxiety.  

A review of the Veteran's service treatment records shows that no acquired psychiatric disability was noted at enlistment or separation from service.  However, a November 1979 letter from a Dr. A.F. shows that during a hospitalization for pharyngitis, the Veteran displayed such anxiety that Dr. A.F. consulted with a psychiatrist, Dr. D.M.  Dr. D.M. met with the Veteran twice during his hospitalization, and while he felt that the Veteran could return to duty when his pharyngitis improved, he recommended that the Veteran continue outpatient psychiatric treatment with him, a recommendation seconded by Dr. A.F.  

The Veteran's service personnel records do confirm that he reported a group of crew members for smoking pot and that he was transferred to another station.  While there is no concrete evidence detailing the alleged harassment, statements from the Veteran and his father referencing the harassment, as well as a reference to "peer pressure" by a Coast Guard Liaison in a September 1979 letter provide highly probative circumstantial evidence in support of the Veteran's claim.  

Unfortunately, the Veteran's service personnel records are less clear concerning the exact nature of his duties while in the Coast Guard (his discharge certificate does not list any specialty), making it difficult to corroborate the Veteran's claims that these duties were stressful, even traumatic.  While the Board concedes that many of the activities performed by the Coast Guard such as search and rescue and drug interdiction are dangerous and demanding, a crewman mopping the floors below deck would obviously be less exposed to these dangers and demands than the crewman jumping into the ocean to save someone.

However, while it does not appear that the Veteran's participation in any particular incident could be corroborated, service personnel records do show that the Veteran attempted on several occasions to be discharged early from his service so that he could attend college, suggesting that he was unhappy with his experience while on active duty, possibly even anxious or depressed.  Furthermore, in light of the fact that the Veteran's service personnel records support his claim that he was harassed in service, as well as the consistency of the Veteran's statements, the Board finds the Veteran to be credible with respect to his accounts of his in serviceexperiences.  

Post-service, private treatment records reflect sporadic treatment for anxiety, depression, and alcohol dependence, with the earliest treatment in 1992, approximately a decade after separation from service.  

VA and private treatment records reflect complaints of anxiety, panic attacks, depression, sleep disturbances, agoraphobia, and irritability, and include diagnoses of panic disorder, agoraphobia, depression, alcohol abuse, anxiety disorder, and PTSD.  While the Veteran reported to his VA treatment providers that his anxiety had onset in service and since then has come and gone, VA treatment notes also reflect that the Veteran has current stressors unrelated to his active service, including lack of employment and concerns about family members' health and well being.  

The Veteran was afforded a VA examination in July 2009.  The examiner concluded that while the Veteran endorsed a number of symptoms consistent with PTSD and has identifiable stressors, psychometric testing was not consistent with a diagnosis of PTSD and the Veteran did not meet the full DSM-IV criteria for PTSD.  Findings on the MMPI-2 suggested the possibility of mild depression, but the examiner concluded that the Veteran had no clinical diagnosis at the time of the examination.  The Board notes that this examination was provided before the new PTSD regulations went into effect.  

As discussed above, service connection requires evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Here, although the VA examiner failed to diagnose the Veteran with any acquired psychiatric disability, the Board notes that both VA and private treatment providers have diagnosed the Veteran with a number of acquired psychiatric disabilities, including a VA psychiatrist Dr. I.O. and a VA clinical psychologist Dr. H.C. who both diagnosed the Veteran with a panic disorder in September 2009, after the VA examination.  Therefore, awarding the Veteran the benefit of the doubt, the Board finds that the Veteran suffers from a mild acquired psychiatric disability.

The next question is whether this current psychiatric disability is related to service.  While there is evidence that at least some the Veteran's anxiety is related to non-service related stressors, including lack of employment, his father's poor health, and his mother's death, there is also evidence that supports the Veteran's claim that his anxiety had onset in service and has persisted since that time.  

Service treatment records do show that the Veteran was referred to a psychiatrist in 1979 while hospitalized for pharyngitis because he was displaying anxiety disproportionate to the severity of his medical problems.  While no diagnosis was provided, the Veteran's symptoms were sufficiently severe that the psychiatrist met with the Veteran twice and recommended that he receive outpatient therapy.  Service personnel records also provide circumstantial evidence to support the Veteran's claim that he was harassed in service after reporting some of his fellow crew members for using drugs and reflect that the Veteran attempted to obtain an early discharge from the Coast Guard.  

Post-service treatment records treatment records show periods of treatment for psychiatric problems and the Veteran has credibly testified that his symptoms had onset in service, that these symptoms have continued of and on since that time, and that he continues to be bothered by recollections of stressful and traumatic incidents in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Having carefully considered all the evidence and affording the Veteran the benefit of the doubt, the Board finds that there is sufficient evidence of continuity of symptomotolgy to find that at least some of the Veteran's current psychiatric difficulties are related to his active service.  Accordingly, entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for PTSD and anxiety disorder, is granted.  This finding does not suggest that all of the Veteran's problems are the result of his military service.  The nature and severity of this service connected acquired psychiatric disability is not before the Board at this time.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Entitlement to an acquired psychiatric disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


